 

Exhibit 10.6

 



Carveout GUARANTY

 

This CARVEOUT GUARANTY (“Guaranty”) is executed as of July 17, 2019, by NEW YORK
CITY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership, whose address
is c/o AR Global 405 Park Avenue, New York, New York 10022 (“Guarantor or
Carveout Guarantor”), to and for the benefit of Nationwide Life Insurance
Company, an Ohio corporation, together with its successors and assigns, whose
address is One Nationwide Plaza, Fifth Floor, Columbus, Ohio 43215, Attention:
Real Estate Investments, 1-05-701 (“Lender”).

 

RECITALS:

 

A.           Pursuant to the terms of that certain Loan Agreement of even date
herewith, by and between Lender and ARG NYC196ORCHARD, LLC, a Delaware limited
liability company (the “Borrower”) (as amended, restated, modified,
supplemented, extended, renewed or replaced from time to time, the “Loan
Agreement”), Lender has agreed to extend to Borrower a loan in the principal
amount of up to FIFTY ONE MILLION and NO/100 U.S. DOLLARS ($51,000,000.00) (the
“Loan”). The Loan is evidenced by that certain Modification, Consolidation and
Extension Promissory Note of even date herewith made by Borrower and payable to
the order of Lender (as the same may be amended, modified, supplemented,
extended, renewed, restated or replaced from time to time, the “Note”).

 

B.           The Loan and Borrower’s obligations under the Loan Agreement and
the Note are secured by, among other things, that certain Mortgage Modification,
Consolidation, Extension, Security Agreement and Fixture Filing (as the same may
be amended, restated, modified, supplemented, extended, renewed or replaced from
time to time, the “Security Instrument”) made by Borrower for the benefit of
Lender, encumbering certain land and improvements constructed thereon (or to be
constructed thereon) and other property more particularly described in the
Security Instrument (collectively the land, improvements and such other property
are referred to herein and in the Security Instrument as the “Property”), such
land being more particularly described in Exhibit A attached to the Security
Instrument.

 

C.        Guarantor acknowledges and agrees that this Guaranty and the covenants
of Guarantor hereunder are an integral part of Lender’s security for the Loan
and that Lender would not have made the Loan in the absence of this Guaranty and
Guarantor’s covenants hereunder. Unless otherwise herein defined, all initially
capitalized terms shall have the meanings given to such terms in the Loan
Agreement.

 

NOW, THEREFORE, in consideration of the premises hereof, the sum of $10.00 in
hand paid by Lender to Guarantor and for the purpose of inducing Lender to make
the Loan to Borrower, Guarantor hereby covenants and agrees as follows:

 

1.          Limited Recourse Liability. Guarantor hereby jointly and severally,
unconditionally and absolutely (i) indemnifies and holds Lender, its officers,
directors, shareholders, employees, agents, attorneys, successors and assigns
and each of them, jointly and severally, harmless from and against, and (ii)
guarantees to Lender the immediate payment for all Enforcement Costs and any and
all actual, out of pocket costs, expenses (including Protective Advances),
losses and/or damages incurred by Lender as a result of any of the following:

 

 1 

 

 

(a)          Fraud, willful misconduct or material misrepresentation made by any
of the Borrower Parties in connection with the Application, any of the Loan
Documents, or any other supporting or due diligence documentation provided by
Borrower, Guarantor or any of the Borrower Parties in connection therewith;

 

(b)          Failure by Borrower to pay or cause to be paid, any Real Estate
Taxes which accrue prior to Lender taking title to the Property, or to pay
assessments, charges for labor or materials, or any other charges that could
result in Liens on all or any portion of the Property (except (x) for any
Permitted Encumbrances, (y) such charges that are bonded off or discharged in
accordance with the terms of the Loan Agreement, or (z) to the extent that sums
sufficient to pay such amounts have been deposited into a cash collateral
account with Lender for the purpose of paying such assessments and charges),
provided, however, any such failure shall only trigger recourse liability if at
the time of such failure, (A) Borrower had sufficient cash flow (i.e., Borrower
has not made any distributions (excluding all commercially reasonable third
party operating expenses) from the Property over the previous twelve month
period unless Borrower has also reserved funds, on a monthly basis, in an amount
that would reasonably be expected to be sufficient to pay such amounts as they
become due) from the Property to pay such amounts but failed to do so; or (B)
Borrower (x) had insufficient cash flow from the Property to pay such amounts,
(y) failed to give Lender immediate written notice that Borrower would have
insufficient cash flow from the Property to pay any amounts owed prior to their
delinquency, and (z) is not cooperating in good faith with Lender in completing
a deed in lieu of foreclosure, at Borrower’s sole cost and expense, to the
extent Lender has requested a deed in lieu of foreclosure;

 

(c)          Misappropriation of: (i) proceeds of insurance received by or on
behalf of Borrower covering all or any portion of the Property, (ii) proceeds
received by or on behalf of Borrower from the sale or condemnation of all or any
portion of the Property, or (iii) rentals or other income from the Property
received by or on behalf of Borrower and not applied to satisfy Borrower’s
obligations hereunder and/or under the Loan Documents;

 

(d)          Borrower causing or negligently permitting physical waste, arson or
other similar damage to occur in, on or about the Property;

 

(e)          Failure by Borrower, a Borrower Affiliate or agent of Borrower to
pay to Lender all unearned advance rentals and security deposits that have been
paid to Borrower, a Borrower Affiliate or agent of Borrower, by tenants of the
Property which are not delivered to Lender in accordance with the Loan Documents
unless such funds have been refunded to such tenants or were applied in
accordance with the terms and conditions of any of the Leases;

 

(f)          Borrower’s material amendment, modification, renewal (except as may
be expressly provided for therein), extension, or termination of any Major
Tenant Lease without Lender’s consent, if required pursuant to the terms of the
Loan Documents, and the failure to deliver to Lender any Termination Fees (if
required pursuant to the terms of the Loan Documents), including any amounts
paid in connection with the bankruptcies or insolvencies of such tenants, and
Borrower’s failure to assign any claims, proofs of claims or other rights
relating to the future right to receive payment of such amounts;

 

 2 

 

 

(g)          Loss by fire, casualty, acts of terrorism, or other events, not
compensated by insurance proceeds collected by or remitted to Lender as a result
of Borrower’s failure to comply with Lender’s insurance requirements (including
the payment of any required deductibles);

 

(h)          Failure by Borrower to return, or cause to be returned, to Lender
or reimburse Lender for all Security Property owned by Borrower and taken from
the Property by or on behalf of Borrower out of the ordinary course of business
and not replaced by items of like or greater value than the original value of
the Security Property so removed;

 

(i)          Any breach of any representation, warranty, covenant or indemnity
obligation under the Indemnity Agreement by Borrower or Guarantor;

 

(j)          Borrower’s failure to timely pay any amounts payable for all state
documentary stamp taxes, recording and transfer taxes, and intangible personal
property taxes, if any, which may be levied or assessed against the Loan, or any
of the Loan Documents, together with all interest, penalties or charges in
connection therewith; and

 

(k)          Borrower’s violation of the terms of the Condominium Documents in
any material respect or Borrower’s failure to comply with the terms and
conditions of the affirmative and negative covenants described in the Loan
Agreement with respect to the Condominium Documents, including, without
limitation, (i) without Lender’s prior written consent, Borrower entering into,
or consenting to, any amendment of the Condominium Documents that requires the
consent of Borrower or that would materially and adversely affect Borrower’s
rights as owner of the Property or Lender’s rights as mortgagee, or (ii) without
Lender’s prior written consent, Borrower voting to terminate the Condominium or
to dissolve the Association for any reason.

 

 3 

 

 

The obligations of Borrower in subsections (a) through (k) above shall survive
(1) foreclosure under the Security Instrument (or Lender’s acceptance of a deed
in lieu thereof); or (2) the satisfaction of all Obligations (including the full
repayment of the Loan) under the Loan Documents, but only as to claims, or
matters which are based upon or arise out of circumstances or conditions which
are first created or which first arise or come into existence prior to the
events described in (1) and (2) above. Notwithstanding the foregoing, so long as
title to the Property is not transferred pursuant to a foreclosure proceeding
(whether judicial or non-judicial), or by deed in lieu of foreclosure or
otherwise in connection with any Event of Default before the Loan is
indefeasibly paid in full, then one (1) year after the Loan is paid in full
Borrower and/or Carveout Guarantor shall have the right by written request to
Lender to have the obligations under subsection (i) terminated subject to the
satisfaction of the following conditions: (a) the Loan was never in default
(beyond the expiration of any applicable notice and cure periods) and Lender
never exercised any default remedies, (b) no claim may be lawfully asserted with
respect to matters covered by subsection (i) for which Lender is at risk of
suffering any costs, expenses, losses and/or damages, (c) no claim with respect
to any matters relating to any of the foregoing matters remains pending or
unsatisfied in any respect, (d) with respect to the sunset of the environmental
indemnities set forth in the Indemnity Agreement, Borrower or Carveout Guarantor
has delivered to Lender an environmental report prepared by an environmental
engineer approved by Lender showing the Property to be free of recognized
environmental conditions (as defined in the current American Society for Testing
Materials (ASTM) E1527-13 standard) and not in violation of Environmental Laws
as of the date of payoff, (e) with respect to the sunset of the accessibility
indemnities set forth in the Indemnity Agreement, Borrower or Carveout Guarantor
has delivered to Lender a property condition report prepared by an inspector
approved by Lender showing the Property to be in compliance with all
Accessibility Laws as of the date of payoff, and (f) Borrower and Carveout
Guarantor execute an estoppel certificate reasonably approved by Lender. The
burden of proof with regard to establishing the foregoing circumstances shall be
upon Borrower. Borrower acknowledges that the foregoing “release rights” are
subject to Lender’s final review of the environmental reports and property
condition reports in connection with closing the Loan and Lender reserves the
right, in its sole discretion, to not offer the “release rights” if the reports
indicate negative and adverse findings relative to the substance of the
applicable report. Additionally, the obligations of Borrower and Carveout
Guarantor in subsections (a) through (h) and (j) above shall be released twelve
(12) months after the Loan is indefeasibly paid in full, subject to the
following: (i) if at any time any payment of the principal of or interest under
the Note or any other amount paid by Borrower or Carveout Guarantor under the
Loan Documents is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of Borrower or otherwise, Borrower’s
and Carveout Guarantor’s obligations shall be reinstated; and (ii) the foregoing
release shall not apply to Borrower and Carveout Guarantor’s obligation to
defend, indemnify and hold Lender harmless from any claims in accordance with
the terms of the Loan Documents.

 

2.          Full Recourse Liability. Guarantor shall be personally, fully and
completely liable for the payment of the Note (including all principal, interest
and other charges associated therewith) and performance under the Loan Documents
in the event that: (a) Borrower or any Person having a direct or indirect
ownership interest in Borrower violates the covenants governing the placing of
secondary financing pursuant to Sections 4.11(a)(ix), 7.1(m) or 8.1(g) of the
Loan Agreement (except as permitted by Section 7.4 of the Loan Agreement),
(b) Borrower or any Person having a direct or indirect ownership interest in
Borrower violates the covenant restricting Dispositions (other than Permitted
Dispositions) pursuant to Article VII of the Loan Agreement, (c) any of the
Borrower Parties files a petition in bankruptcy or for the appointment of a
receiver, or commences under any bankruptcy or insolvency law, proceedings for
any Borrower Parties’ relief or for the compromise, extension, arrangement or
adjustment of Borrower Parties’ obligations, (d) there is filed against any of
the Borrower Parties a petition in bankruptcy or for the appointment of a
receiver (other than a filing instituted by Lender), or there is commenced under
any bankruptcy or insolvency law, proceedings for any Borrower Parties’ relief,
or for the compromise, extension, arrangement or adjustment of any of the
Borrower Parties’ obligations resulting from Borrower’s breach of the Loan
Documents or any of the Borrower Parties collusion in an involuntary bankruptcy
proceeding filed against any of the Borrower Parties which is not dismissed
within one hundred eighty (180) days after the filing of same, (e) there is
filed against Borrower any claim by reason of the operation of federal
bankruptcy, state insolvency or similar creditors’ rights laws that is based on
(i) the Loan being deemed a fraudulent conveyance or fraudulent transfer; or
(ii) the Loan being deemed a preferential transfer, (f) in the event any
Borrower Parties or any Affiliate thereof challenges or disputes the validity or
enforceability of any of the provisions of the Loan Documents following a
Material Default, seeks to delay or impair the enforcement of Lender’s remedial
rights under the Loan Documents following a Material Default under the Loan
Documents, or challenges the validity, enforceability or first priority of the
liens and security interests securing payment of amounts owing or payable under
the terms of the Loan Documents (unless prior to such challenge Borrower has
either commenced turning over all revenue (including any security deposits) from
the Property or Borrower has cooperated with the appointment of a receiver to
preserve and protect the Property during the pendency of such challenge), or (g)
Borrower commits a material violation of Section 4.11 of the Loan Agreement
which is a contributing factor in the substantive consolidation of Borrower with
another entity.

 

 4 

 

 

Lender’s rights under this Guaranty are in addition to all rights of Lender
under the Security Instrument and the Loan Documents, and payments by Guarantor
under this Guaranty shall not reduce the obligations and liabilities of Borrower
under the Note, the Loan Agreement, the Security Instrument or the other Loan
Documents; provided, however, this shall not be construed to permit Lender to
collect from Borrower for the same obligations or liabilities for which Lender
has already received payment from Guarantor. The term “Guaranteed Obligations”
shall refer to those obligations set forth in Section 1 and Section 2 above.

 

3.          Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance, is joint and several, and is not
a guaranty of collection. This Guaranty shall continue to be effective with
respect to any of the Guaranteed Obligations arising or created after any
attempted revocation by Guarantor and after (if Guarantor is a natural person)
Guarantor’s death (in which event this Guaranty shall be binding upon
Guarantor’s estate and Guarantor’s legal representatives and heirs until a
replacement guarantor has been provided pursuant to Section 20 hereof). Unless
agreed to in writing by Lender, liability of Guarantor under this Guaranty shall
in no way be limited or impaired by (i) any amendment or modification of the
Loan Documents; (ii) any extensions of time for performance required by any of
the Loan Documents; (iii) any sale, assignment or foreclosure pursuant to the
Loan Documents or any sale or transfer of all or any part of the Property,
except as may be released by Lender in connection with a “Permitted Disposition”
pursuant to Section 7.2 of the Loan Agreement; (iv) any exculpatory provision in
any of the Loan Documents limiting Lender’s recourse to the Property or to any
other security, or limiting Lender’s rights to a deficiency judgment against
Borrower; (v) the accuracy or inaccuracy of the representations and warranties
made by Borrower under the Loan Documents; (vi) the release of Borrower or any
other person from performance or observance of any of the agreements, covenants,
terms or conditions contained in any of the Loan Documents by operation of law,
Lender’s voluntary act, or otherwise; (vii) the release or substitution in whole
or in part, of any security for the Note or other evidence of debt issued
pursuant to the Loan Documents; or (viii) Lender’s failure to record any of the
Loan Documents (or improper recording or filing of any thereof) or to otherwise
perfect, protect, secure or insure any security interest or lien given as
security for the Note or other evidence of indebtedness under the Loan
Documents; and in any of such cases, whether with or without notice to Guarantor
and with or without consideration.

 

4.          Guaranteed Obligations Not Reduced by Offset. The Note, the
Guaranteed Obligations, and the liabilities and obligations of Guarantor to
Lender hereunder shall not be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense (except the defense of
payment and performance) of Borrower or any other party against Lender or
against payment of the Guaranteed Obligations, whether such offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.

 

 5 

 

 

5.          Payment by Guarantor. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at maturity or
earlier by acceleration or otherwise, Guarantor shall, immediately upon demand
by Lender, and without presentment, protest, notice of protest, notice of
non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity, or any other notice whatsoever, pay in lawful
money of the United States of America, the amount due on the Guaranteed
Obligations to Lender at Lender’s address as set forth herein. Such demand(s)
may be made at any time coincident with or after the time for payment of all or
part of the Guaranteed Obligations and may be made from time to time with
respect to the same or different items of Guaranteed Obligations. Such demand
shall be deemed made, given and received in accordance with the notice
provisions hereof. Any amounts payable to Lender not paid when due as provided
in this Section 5 shall bear interest at the Default Rate set forth in the Loan
Agreement from and after the date of demand therefor until payment in full.

 

6.          Waivers. Guarantor hereby waives notice of (a) Lender’s acceptance
of this Guaranty; (b) Borrower’s grant to Lender of a security interest, lien or
encumbrance in any of Borrower’s assets; (c) Lender’s release, waiver or
modification of Borrower’s obligations under the Note or any of the other Loan
Documents, any other party’s guarantee of the Note or any security interest,
lien or encumbrance in any other party’s assets given to Lender to secure the
Note, the other Loan Documents, this Guaranty or any other party’s guarantee;
(d) Lender’s amendment of the Note or any other Loan Document or agreement or
instrument referred to therein; (e) presentment, demand, notice of default,
non-payment, partial payment and protest and all other notices or formalities
except as provided herein or in the Loan Documents; (f) extensions of time for
payment of the Note or Loan granted to Borrower; and (g) acceptance of any
partial payment or payments of the Note or Loan or any collateral securing the
payment thereof or the settlement, subordination, discharge or release of the
Note or Loan. Guarantor agrees that Lender may have, or at any time may do, any
or all of the foregoing actions, in such manner, upon such terms and at such
times as Lender, in its sole discretion, deems advisable, without in any way
impairing, affecting, reducing or releasing Guarantor from Guarantor’s
obligations under this Guaranty, and Guarantor hereby consents to each of the
foregoing actions. Guarantor hereby waives (i) any defense at law or in equity
based on the adequacy or value of the consideration for this Guaranty, (ii) any
right or claim of right to cause a marshaling of the assets of Borrower, and
(iii) any right to cause Lender to proceed against any of the security for the
Loan before proceeding under this Guaranty against Guarantor or to proceed
against Borrower or Guarantor in any particular order. Guarantor further agrees
that any payment required to be made hereunder shall become due on demand.

 

7.          Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect,
and this Guaranty shall remain in full force and effect. It is the intention of
Borrower and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Borrower’s or Guarantor’s performance of such obligations
and then only to the extent of such performance.

 

 6 

 

 

8.          Subordination of Subrogation. In consideration of the benefits
accruing to Guarantor from Borrower, Guarantor hereby expressly subordinates all
rights of subrogation, contribution, indemnification or other similar legal or
equitable rights which Guarantor may now or hereafter otherwise be entitled to
assert against Borrower, whether arising by contract, by operation of law
(including, without limitation, any such right arising under the Bankruptcy
Code, as hereinafter defined) or otherwise with respect to or by reason of any
payment by Guarantor under this Guaranty or on account of the Loan in connection
herewith to, in all respects, the Loan Documents and Guarantor shall not be
entitled to enforce (in any manner) or receive payment thereof until the
Guaranteed Obligations have been fully satisfied. Guarantor hereby agrees that
this Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time payment of any amount due under this Guaranty or otherwise
with respect to the Loan is rescinded or must otherwise be restored or returned
by Lender upon the insolvency, bankruptcy, receivership, dissolution,
liquidation or reorganization of Borrower, upon or as a result of the
appointment of a receiver or conservator of, or a trustee or similar officer
for, Borrower, or if for any other reason Lender is required to refund such
payment or pay the amount thereof to any other Person, all as though such
payment had not been made and irrespective of whether such payment is returned
to the party who originally made it or some other party, and notwithstanding any
prior release, surrender or discharge by Lender of this Guaranty (in whole or in
part) or of Guarantor. No payment so refunded or paid to any other Person shall
be considered as a payment of any portion of the Indebtedness, nor shall it have
the effect of reducing the liability of Guarantor hereunder. To the extent
Guarantor has an equity interest in Borrower, Guarantor further agrees with
Borrower, for the benefit of each of Borrower’s creditors, whether existing on
the day hereof or hereafter arising, that any such payment by Guarantor shall
constitute a contribution of capital by Guarantor to Borrower.

 

9.          Bankruptcy Code Waiver. It is the intention of the parties that the
Guarantor shall not be deemed to be a “creditor” or “creditors” (as defined in
Section 101 of the United States Bankruptcy Code (the “Bankruptcy Code”)) of
Borrower, or any other guarantor, by reason of the existence of this Guaranty,
in the event that Borrower or any other guarantor, becomes a debtor in any
proceeding under the Bankruptcy Code, and in connection herewith, Guarantor
hereby waives any such right as a “creditor” under the Bankruptcy Code. This
waiver is given to induce Lender to make the Loan evidenced by the Note to
Borrower. After the Loan is paid in full and there shall be no obligations or
liabilities under this Guaranty outstanding, this waiver shall be deemed to be
automatically terminated.

 

10.         Enforcement. Guarantor agrees that this Guaranty may be enforced by
Lender without first resorting to or exhausting any other security or collateral
or without first having recourse to either or both of the Note or any of the
property covered by any of the Loan Documents through foreclosure proceedings or
otherwise; provided, however, that nothing herein contained shall prevent Lender
from suing on the Note or foreclosing the Security Instrument or from exercising
any other rights thereunder or under any of the other Loan Documents.

 

11.         Term. Guarantor agrees that this Guaranty shall survive the
repayment and satisfaction of the Loan and shall continue in full force and
effect for so long as the exceptions to Borrower’s “non-recourse” liability
listed in Article X of the Loan Agreement shall remain in effect with respect to
Borrower.

 

 7 

 

 

12.         Notice by Guarantor. Guarantor shall promptly after obtaining
knowledge thereof advise Lender in writing of (a) any governmental or regulatory
actions instituted or threatened in writing affecting the matters indemnified
hereunder including, without limitation, any notice of inspection, abatement or
noncompliance; and (b) all claims made or threatened in writing by any third
party against Borrower or the Property relating to the matters indemnified
hereunder. Guarantor shall deliver to Lender any documentation or records Lender
reasonably requests and which are susceptible of being obtained by Guarantor
without undue cost or expense and without the necessity for initiating legal
proceedings to obtain the same in connection with all such notices, inquiries
and communications, and shall endeavor to advise Lender of any subsequent
developments.

 

13.         Representations, Warranties and Covenants. To induce Lender to enter
into the Loan Documents and extend credit to Borrower, Guarantor represents, and
warrants and covenants to Lender, as of the date hereof, as follows:

 

(a)          Benefit. Guarantor is the owner of a direct or indirect interest in
Borrower, and has received, or will receive, direct or indirect benefit from the
making of this Guaranty with respect to the Guaranteed Obligations.

 

(b)          Familiarity and Reliance. Guarantor is familiar with and has
independently reviewed books and records regarding the financial condition of
Borrower and is familiar with the value of any and all collateral intended to be
created as security for the payment of the Note or Guaranteed Obligations;
provided, however, Guarantor is not relying on such financial condition or the
collateral as an inducement to enter into this Guaranty.

 

(c)          No Representation by Lender. Neither Lender nor any other party has
made any representation, warranty or statement to Guarantor in order to induce
Guarantor to execute this Guaranty.

 

(d)          Guarantor’s Financial Condition. After giving effect to this
Guaranty and the contingent obligation evidenced hereby, Guarantor is, and will
be, solvent, and has and will have assets which, fairly valued, exceed its
obligations, liabilities (including contingent liabilities) and debts, and has
and will have property and assets sufficient to satisfy and repay its
obligations and liabilities.

 

(e)          Legality. To Guarantor’s Knowledge, the execution, delivery and
performance by Guarantor of this Guaranty and the consummation of the
transactions contemplated hereunder do not, and will not, contravene or conflict
with any law, statute or regulation whatsoever to which Guarantor is subject or
constitute a default (or an event which with notice or lapse of time or both
would constitute a default) under, or result in the breach of, any indenture,
mortgage, deed of trust, charge, lien, or any contract, agreement or other
instrument to which Guarantor is a party or which may be applicable to
Guarantor. This Guaranty is a legal and binding obligation of Guarantor and is
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to the enforcement of
creditors’ rights.

 

 8 

 

 

(f)          Survival. All representations, warranties and covenants made by
Guarantor herein shall survive the execution hereof.

 

(g)          Review of Documents. Guarantor has examined the Note and all of the
Loan Documents.

 

(h)          Litigation. Except as otherwise disclosed to Lender, there are no
proceedings pending or, so far as Guarantor knows, threatened in writing before
any court or administrative agency which, if decided adversely to Guarantor,
would materially adversely affect the financial condition of Guarantor or the
authority of Guarantor to enter into, or the validity or enforceability of this
Guaranty.

 

(i)          Tax Returns. Guarantor has filed all required federal, state and
local tax returns and has paid all taxes as shown on such returns as they have
become due. No claims have been assessed and are unpaid with respect to such
taxes.

 

(j)          Compliance with Laws. Guarantor is and shall comply with any
applicable provisions of the Bank Secrecy Act, the Foreign Corrupt Practices Act
or the various sanctions programs administered by Office of Foreign Assets
Control.

 

14.         Financial Reports. Guarantor shall keep adequate books and records
of account in accordance with methods acceptable to Lender, consistently
applied, and furnish to Lender:

 

(a)          an annual balance sheet and income statement of Guarantor in the
form required by Lender, prepared and certified by Guarantor, within one hundred
twenty (120) days after the close of each fiscal year of Guarantor; and

 

(b)          such other financial information, including federal tax returns
filed by Guarantor, as may be reasonably requested by Lender not more than once
per calendar year (except during the existence of an Event of Default).

 

Additionally, Lender shall have the right to request (but under no circumstances
more often than once a quarter) and Guarantor shall furnish within fifteen (15)
days of such request (so long as same is sixty (60) days or more after the end
of such calendar quarter): unaudited financial statements (balance sheets and
income) for Carve Out Guarantor, Payment Guarantor, their general partner(s),
shareholder(s) or member(s) (whichever may be applicable), and for such other
principals of Borrower as designated by Lender. Lender and its accountants shall
have the right to examine the records, books, management and other papers of any
Guarantor which reflect upon its financial condition, at the Property or at any
office regularly maintained by any Guarantor where the books and records are
located. Lender and its accountants shall have the right to make copies and
extracts from the foregoing records and other papers.

 

15.         Payment of Lender’s Expenses. Guarantor shall pay to any Lender upon
demand all costs and expenses (including the reasonable fees, disbursements and
charges of Lender’s attorneys) incurred by Lender (a) in connection with the
enforcement of the terms of this Guaranty; or (b) in any litigation, contest,
dispute, suit or proceeding (whether instituted by Lender, Guarantor or any
other party) in any way relating to this Guaranty and the indemnities described
herein.

 

 9 

 

 

16.         No Waiver. Guarantor’s obligations hereunder shall in no way be
impaired, reduced or released by reason of (a) Lender’s omission or delay to
exercise any right described herein; or (b) any act or omission of Lender in
connection with any notice, demand, warning or claim regarding violations of
codes, laws or ordinances governing the Property.

 

17.         Notices. Any notice or other communication required or permitted to
be given under this Guaranty shall be in writing and either shall be sent by
overnight courier service or personally delivered to a representative of the
receiving party. All such communications shall be sent or delivered, addressed
to the party for whom it is intended at its address set forth below:

 

If to Guarantor: NEW YORK CITY OPERATING PARTNERSHIP, L.P.   c/o AR Global   405
Park Avenue   New York, New York 10022   Attention: General Counsel     With a
courtesy   copy to: Loeb & Loeb LLP   345 Park Avenue, 21st Floor   New York,
New York 10154   Attention: Christopher L. Barbaruolo     If to Lender:
NATIONWIDE LIFE INSURANCE COMPANY   One Nationwide Plaza, Fifth Floor  
Columbus, Ohio  43215   Attention:  Real Estate Investments, 1-05-701

 

Any communication so addressed and sent shall be deemed to have been delivered
on the earliest of (1) actual delivery or (2) on the first Business Day after
deposit with an overnight courier service, if such deposit is timely and
appropriate in accordance with the requirements of such courier service for next
business day delivery, in either case to the address of the intended addressee
(except as otherwise provided in any Security Instrument), and any communication
so delivered in person shall be deemed to be given when receipted for by, or
actually received by Lender or any Guarantor, as the case may be. Guarantor or
Lender may designate a change of address within the United States of America by
written notice to the other by giving at least ten (10) days prior written
notice of such change of address.

 

18.         Amendment and Waiver. This Guaranty may be amended only with written
consent of Guarantor and Lender and observance of any term of this Guaranty may
be waived only with the written consent of Lender.

 

19.         Severability. All provisions contained in this Guaranty are
severable and the invalidity or unenforceability of any provision shall not
affect or impair the validity or enforceability of the remaining provisions of
this Guaranty.

 

 10 

 

 

20.         Successors and Assigns. Guarantor agrees that this Guaranty shall
inure to the benefit of and may be enforced by Lender, its officers, directors,
shareholders, employees, agents, attorneys, successors and assigns, and any
subsequent holder of the Note and the other Loan Documents, and shall be binding
upon and enforceable against Guarantor and Guarantor’s heirs, legal
representatives, successors and assigns. Notwithstanding the foregoing, within
one hundred twenty (120) days of the death of any Guarantor (if Guarantor is a
natural person) a replacement guarantor acceptable to Lender in Lender’s sole
reasonable discretion with financials equal to or greater than those of the
original Guarantor, as of the Closing Date, shall execute Lender’s then current
form of “Carveout Guaranty”, Lender shall receive such information,
documentation and opinions as may be required by Lender in connection with such
replacement guarantor, and Borrower shall reimburse Lender for all of Lender’s
attorneys’ fees, costs and expenses incurred in connection with its review of
the proposed replacement guarantor and the documentation of any substitution,
whether or not Lender approves the proposed replacement guarantor.
Notwithstanding anything to the contrary contained herein, but subject to
Lender’s sole discretion and approval, Guarantor shall have the right to
transfer its obligations under this Guaranty to a replacement guarantor that
meets Lender’s then current underwriting standards for guarantors (including,
but not limited to, (i) creditworthiness, (ii) financial condition; (iii)
compliance with any applicable provisions of the Bank Secrecy Act, the Foreign
Corrupt Practices Act or the various sanctions programs administered by the
Office of Foreign Assets Control; and (iv) not having a prior negative
guaranteeing history), as and when provided in, and subject to the applicable
terms and conditions of the Loan Agreement, and upon such assumption by the
replacement guarantor, the original Guarantor shall be automatically released
from its liabilities and obligations hereunder from the date of such assumption
and afterwards.

 

21.         Headings. The descriptive headings of the paragraphs of this
Guaranty are inserted for convenience only and do not constitute a part of this
Guaranty.

 

22.         Jurisdiction and Venue. EACH OF LENDER AND GUARANTOR, TO THE FULL
EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH
AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVE, RELINQUISH AND FOREVER FORGO
HEREBY THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING, INCLUDING,
WITHOUT LIMITATION, ANY TORT ACTION, AGAINST THE OTHER PARTY, ITS SUCCESSORS AND
ASSIGNS, BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO OR IN CONNECTION
WITH ANY OF THE LOAN DOCUMENTS, THE LOAN OR ANY COURSE OF CONDUCT, ACT,
OMISSION, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
ANY PERSON (INCLUDING, WITHOUT LIMITATION, LENDER’S DIRECTORS, OFFICERS,
PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS
AFFILIATED WITH THE OTHER PARTY), IN CONNECTION WITH THE LOAN OR THE LOAN
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, IN ANY COUNTERCLAIM WHICH ANY PARTY
MAY BE PERMITTED TO ASSERT THEREUNDER, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. IN NO EVENT SHALL LENDER, ITS SUCCESSORS, ASSIGNS OR PARTICIPANTS BE
LIABLE FOR SPECIFIC PERFORMANCE, ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES WHATSOEVER (INCLUDING WITHOUT LIMITATION LOSS OF BUSINESS
PROFITS OR OPPORTUNITY) AND BY ITS EXECUTION HEREOF, GUARANTOR WAIVES ANY RIGHT
TO CLAIM OR SEEK ANY SUCH DAMAGES. This Guaranty and the rights and obligations
of the parties hereunder shall be governed by and construed in accordance with
the internal laws of the State (as defined in the Loan Agreement), without
regard to principles of conflicts of laws. The parties hereto irrevocably
(a) agree that any suit, action or other legal proceeding arising out of or
relating to this Guaranty may be brought in a court of record in the State or in
the courts of the United States of America located in such State, (b) consent to
the non-exclusive jurisdiction of each such court in any suit, action or
proceeding, and (c) waive any objection which it may have to the laying of venue
of any such suit, action or proceeding in any of such courts and any claim that
any such suit, action or proceeding has been brought in an inconvenient forum.
If any clauses or provisions herein contained operate, or would prospectively
operate, to invalidate this Guaranty, then such clauses or provisions only shall
be held for naught, as though not herein contained, and the remainder of this
Guaranty shall remain operative and in full force and effect.

 

 11 

 

 

23.         Consent to Service of Process. Guarantor irrevocably and
unconditionally consents to service of process in the manner provided for
notices in Section 17 hereof, but nothing in this Guaranty will affect Lender’s
right to serve process in any other manner permitted by law.

 

24.         Personal Liability. Guarantor hereby acknowledges and agrees that
notwithstanding any other provision of this Guaranty, the Note, the Security
Instrument or any of the other Loan Documents to the contrary, the obligations
of Guarantor under this Guaranty shall be unlimited and unconditional personal
obligations, and that Lender would not enter into the Loan but for the personal
liability undertaken by Guarantor under this Guaranty.

 

25.         Parties in Interest. Nothing in this Guaranty, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Guaranty on any persons other than the parties to it and their respective heirs,
personal representatives, successors and assigns, nor is anything in this
Guaranty intended to relieve or discharge the obligation or liability of any
third persons to any party to this Guaranty, nor shall any provision give any
third persons any right of subrogation or action over or against any party to
this Guaranty.

 

26.         Multiple Parties and Joint and Several Liability. Where two or more
persons or entities have executed this Guaranty, unless the context clearly
indicates otherwise, all references herein to “Guarantor” shall mean the
guarantors hereunder or either of them. All obligations and liability of said
guarantors shall be joint and several.

 

27.         Counterparts. This Guaranty may be signed in any number of
counterpart copies and by the parties hereto on separate counterparts, but all
such copies shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Guaranty by electronic
transmission shall be effective as delivery of a manually executed counterpart.
Any party so executing this Guaranty by electronic transmission shall promptly
deliver a manually executed counterpart, provided that any failure to do so
shall not affect the validity of the counterpart executed by electronic
transmission.

 

28.         Exculpation. Notwithstanding anything to the contrary contained in
this Guaranty or in the other Loan Documents, no principal, director, officer,
employee, advisor, beneficiary, shareholder, partner, manager, member, trustee,
agent or Affiliate of Guarantor (each an “Exculpated Party”; and collectively,
the “Exculpated Parties”) shall have any personal liability for, nor be joined
as a party with respect to (i) the payment of any sum of money which is or may
be payable hereunder or under any other Loan Documents, including, but not
limited to, the repayment of the Indebtedness or (ii) the performance or
discharge of any covenants, obligations or undertakings of Guarantor or any
Exculpated Party with respect thereto. In addition to the foregoing, anything in
this Guaranty or the other Loan Documents notwithstanding, in no event will the
assets of any Exculpated Party be available to satisfy the obligations of
Guarantor hereunder.

 

[Signature Page Follows]

 

 12 

 

 

[Signature Page to Carveout Guaranty]

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.

 

  GUARANTOR:       NEW YORK CITY OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership         By: New York City REIT, Inc.,     a Maryland corporation,
its general partner           By: /s/ Michael Anderson       Name: Michael
Anderson       Title: Authorized Signatory

 

 

 

 

